Citation Nr: 0611709	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-02 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

3.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling. 

4.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.  

5.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling.  

6.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling.  

7.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In February 2005 the Board remanded this case for further 
development.  That development has been completed.  

In January 2006, after issuance of the most recent 
supplemental statement of the case (SSOC), the veteran 
submitted evidence pertinent to his claims.  In March 2006 
the Board received a letter from the veteran indicating his 
desire to waive initial AOJ consideration of this evidence, 
therefore, the Board will consider the evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2005).  


FINDINGS OF FACT

1.  The veteran's PTSD results in symptoms approximating 
total occupational and social impairment.  

2.  The veteran's diabetes mellitus has been treated with 
oral hypoglycemic agents, insulin, and a restricted diet, but 
has not required restriction or regulation of activities. 

3.  No more than mild peripheral neuropathy in the right 
lower extremity has been demonstrated.  

4.  No more than mild peripheral neuropathy in the left lower 
extremity has been demonstrated.  

5.  No more than mild peripheral neuropathy in the right 
upper extremity has been demonstrated.  

6.  No more than mild peripheral neuropathy in the left upper 
extremity has been demonstrated.  

7.  There is no evidence that the veteran's erectile 
dysfunction involves deformity of the penis.  

8.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the veteran's entitlement to TDIU.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411, 9413 (2005).  

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 
(2005).  

3.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy in the right lower 
extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8520 (2005).   

4.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy in the left lower extremity 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8520.   

5.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy in the right upper 
extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.69, 4.124a, Diagnostic Code 8513.   

6.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy in the left upper extremity 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.69, 4.124a, Diagnostic Code 8513.   

7.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code 7522 (2005).   

8.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 C.F.R. § 4.16 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United  States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A May 2005 VCAA notice letter informed the veteran of what 
information and evidence was necessary to establish higher 
evaluations for his service connected disabilities.  This 
notice was reiterated in July and August 2005 VCAA letters.  

The May, July, and August 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that the veteran was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the May, July, 
and August 2005 VCAA letters stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the fourth element of the duty 
to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  

In the present case, some notice was given after the initial 
AOJ adjudication.  Any defect with respect to the timing of 
the VCAA notice was remedied by the RO's October 2005 re-
adjudication of the claims after providing the required 
notice.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In regard to the claim for an increased rating for PTSD, the 
first four Dingess/Hartman elements have been satisfied and, 
although the veteran has not received notice as to the 
assignment of an effective date, such notice is not required 
because the effective date is not being set in this decision, 
but will be set by the RO in a future decision.  The veteran 
is therefore not prejudiced by the lack of this element of 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In regard to the claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  Further these claims 
are being denied and no effective date is being set.

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled.  The veteran's service 
medical records, service personnel records, and VA and 
private outpatient treatment records have been associated 
with the claims file.  Additionally, the veteran was afforded 
VA examinations in October 1999, October 2001, July 2003, 
September 2004, and June 2005 to evaluate his disabilities.  

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  PTSD

The veteran was initially granted service connection for 
psychoneurosis with a 30 percent evaluation in October 1978.  
An August 1997 RO decision denied an increased evaluation of 
this nervous condition.  A March 2000 RO decision granted an 
increased evaluation of 50 percent, effective in October 
1999.  In March 2002 the RO denied an evaluation in excess of 
50 percent.  An October 2004 RO decision reclassified the 
veteran's anxiety disorder as PTSD and denied an evaluation 
in excess of 50 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

PTSD is currently evaluated as 50 percent disabling under 
Diagnostic Code 9413-9411.  Diagnostic Code 9411 evaluates 
PTSD and Diagnostic Code 9413 evaluates anxiety disorder, not 
otherwise specified.  Both diagnostic codes use the General 
Rating Formula for Mental Disorders to evaluate these 
disabilities.  38 C.F.R. § 4.130, Diagnostic Code 9411, 9413.  

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

At VA examination in October 1999 the veteran stated that he 
had worked for mass transit for the previous 15 years, but 
that he had problems getting along with others and that he 
had threatened several co-workers.  The veteran described 
himself as socially isolated and stated that violent rages 
and several temporary separations had marred his marriage.  
The veteran's mood was anxious and agitated and his affect 
was inappropriate at times.  Thinking was marred by concerns 
about his wife and his health, and there was evidence of 
impairment in short-term memory and in concentration.  The 
diagnosis was generalized anxiety disorder and a global 
assessment of functioning (GAF) score of 55 was assigned, 
reflecting serious impairment in social, occupational, or 
school functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  

At VA psychiatric examination in October 2001 the veteran 
reported that he tended to isolate himself and be quite 
anxious.  He stated that he had beaten his wife on several 
occasions.  Examination revealed his mood to be moderately 
depressed and anxious with affect at times flat, but 
appropriate to thought content.  He reported that he had not 
worked at the mass transit administration since 1997 due to 
injuries to his arm.  The veteran denied suicidal or 
homicidal ideation, his cognitive functions were congruent 
with his level of education, and insight and judgment were 
preserved.  A diagnosis of PTSD was given and a GAF score of 
60 was assigned.  

VA outpatient treatment records from April to November 2002 
reflect ongoing treatment for PTSD with GAF scores of 54 and 
55.  

At VA examination in September 2004 the veteran reported that 
in terms of social functioning, he stayed at home most of the 
time, but went to work.  He lost approximately 30 to 35 days 
of work per year because of PTSD.  The veteran stated that he 
did not like going to work and felt more comfortable when 
socially isolated.  

Examination revealed no delusions or hallucinations or 
suicidal or homicidal ideations. Mood was anxious and 
depressed, affect was constricted, thought processes were 
logical, coherent, and goal oriented, concentration and 
attention were moderately impaired, and insight and judgment 
were well-preserved. The examiner noted that the veteran had 
exhibited a severe symptomatology on a daily basis and that 
activities of daily living were restricted.  The diagnosis 
was PTSD and a GAF score of 55 was assigned.  

VA outpatient treatment records from December 2002 to October 
2005 reflect ongoing treatment for PTSD and give GAF scores 
from 50 to 55.  

Workability evaluations conducted by Dr. H. in March and 
April 2005 indicate that the veteran's mental health made it 
unlikely that he would be able to consistently and reliably 
perform the essential duties of his position as an 
electronics technician.  

In October 2005 the veteran went on disability retirement.  

The medical evidence reflects that the veteran is extremely 
isolated, staying at home most of the time.  There is no 
indication of social interaction other than with his wife, 
and there is evidence that that relationship is strained, 
thus, the Board finds that the veteran's symptoms approximate 
total social impairment.  

The evidence also demonstrates total occupational impairment 
as anxiety and PTSD.  Although the veteran previously worked, 
the most recent evidence shows that he no longer does so and 
that his psychiatric disability would prevent his return to 
such work.  Therefore, total occupational impairment has been 
demonstrated.  

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's PTSD results in total occupational and 
social impairment and an increased evaluation of 100 percent 
is warranted.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes 
9411, 9413.  

III.  Diabetes Mellitus

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A June 2003 RO decision granted service connection for 
diabetes mellitus with a 20 percent evaluation, effective May 
8, 2001.  

Diabetes mellitus is evaluated as 20 percent disabling under 
Diagnostic Code 7913.  This diagnostic code provides a 20 
percent evaluation for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

A 60 percent evaluation is for application when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent evaluation requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

Private treatment records from October 2000 indicate that the 
veteran was being treated for diabetes mellitus with oral 
hypoglycemic agents and a low calorie diet.  The physician 
instructed the veteran to increase exercise and strictly 
follow the diet or insulin might be required.  

VA examination in July 2003 revealed that the veteran had 
stopped taking oral hypoglycemic agents four months earlier 
due to severe hyperglycemia and intensive insulin therapy was 
started.  The diagnosis was type II diabetes, on insulin 
treatment.  At a June 2005 VA examination to evaluate 
peripheral neuropathy, the veteran reported that he currently 
treated his diabetes with insulin.  

VA outpatient treatment records from December 2002 to October 
2005 include treatment for diabetes mellitus.  Specifically, 
a September 2005 treatment report indicated that the veteran 
was treating his diabetes mellitus with a "new diet," that 
he continued to use insulin, and that he was walking more.  

There is no indication in any of the VA examinations or 
records of treatment that the veteran has been instructed to 
avoid strenuous occupational or recreational activity as a 
result of diabetes mellitus.  Rather, he has consistently 
been treated with restricted diet and oral hypoglycemic 
agents or, more recently, restricted diet and insulin.  

Thus, in the absence of medical evidence that the veteran's 
service connected diabetes mellitus requires regulation of 
activities, the claim for an increased initial evaluation 
must be denied.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
 
Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation properly reflects 
the highest level of the veteran's diabetes mellitus since 
the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran is not currently 
employed; therefore marked interference with current 
employment has not been demonstrated.  In addition, diabetes 
mellitus has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  

IV.  Peripheral Neuropathy

A May 2004 RO decision granted service connection for 
peripheral neuropathy in the right and left lower extremities 
and the right and left upper extremities, with a 20 percent 
evaluation for each extremity, effective July 8, 2003.  An 
October 2004 RO decision granted an earlier effective date of 
May 8, 2001 for each of these evaluations.  

Peripheral neuropathy in the right and left lower 
extremities, resulting from diabetes mellitus, is evaluated 
as 20 percent disabling for each extremity under Diagnostic 
Code 7913-8520.  Diagnostic Code 8520 rates paralysis of the 
sciatic nerve and provides evaluations of 10, 20, 40, and 60 
percent for incomplete paralysis which is mild, moderate, 
moderately severe, and severe, with marked muscular atrophy, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).  

Peripheral neuropathy in the right and left upper 
extremities, resulting from diabetes mellitus, is evaluated 
as 20 percent disabling for each extremity under Diagnostic 
Code 7913-8513.  Diagnostic Code 8513 rates paralysis of all 
radicular groups with evaluations of 20, 40, and 70 percent 
for mild, moderate, and severe incomplete paralysis of the 
major extremity, respectively, and evaluations of 20, 30, and 
60 percent for mild, moderate, and severe incomplete 
paralysis of the minor extremity, respectively.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8513.  

VA examination in July 2003 indicated that the veteran was 
right-handed, and noted peripheral sensory neuropathy which 
was 80 percent improved with treatment.  On examination, 
there was no weakness, atrophy, or fasciculation in the 
extremities.  Deep tendon reflexes were barely present in the 
upper extremities and were absent in the lower extremities.  
There was decreased touch, pain, and temperature almost to 
the wrist bilaterally and to the mid calf area in the legs.  
Vibratory sensation was barely present in the lower 
extremities.  The diagnosis was polyneuropathy due to 
diabetes.  

The veteran underwent a VA neurologic examination in June 
2005.  Again, there was no weakness, atrophy, or 
fasciculation in the extremities, deep tendon reflexes were 
barely present in the upper extremities, and were absent in 
the lower extremities, there was mild decrease to touch, 
pain, and temperature almost to the wrist bilaterally in the 
distribution of the ulnar, radial, and median nerves, and the 
same was true to the mid calf area in the legs.  Vibratory 
sensation was barely present in the lower extremities, and 
sensory involvement in the legs involved the tibial and 
peroneal nerves.  The diagnosis was polyneuropathy due to 
diabetes.  The examiner added that the veteran had no 
paralysis in the involved nerves and that sensory loss in 
these nerves was only mild.  

VA outpatient treatment records from December 2002 to October 
2005 include treatment for peripheral neuropathy.  
Specifically, the veteran had electromyograph (EMG) testing 
done in May 2005 to evaluate bilateral numbness and tingling 
in both hands.  The veteran had 5/5 strength in all major 
muscle groups of the upper and lower extremities.  Reflexes 
were all within normal limits and symmetric.  The veteran had 
mild paresthesias in the right upper extremity, but pin prick 
was full and equal throughout both upper extremities.  Nerve 
conduction study revealed mild carpal tunnel syndrome in the 
left upper extremity and mild neuropathy in the right upper 
motor and sensory nerves that was likely a sign of long-
standing diabetes.  A September 2005 medication use 
evaluation indicated that gabapentin had improved pain 
control of peripheral neuropathy and that the veteran was 
satisfied with current pain control.  

The medical evidence has consistently described peripheral 
neuropathy as mild.  Therefore, moderately severe incomplete 
paralysis in the lower extremities and moderate incomplete 
paralysis in the upper extremities has not been demonstrated 
as required to establish entitlement to increased 
evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8513, 8520.  

The Board has considered staged ratings and finds that the 20 
percent evaluations properly reflect the highest level of the 
peripheral neuropathy in each of the four extremities since 
the grant of service connection.  

The record reflects that the veteran is not currently 
employed, therefore marked interference with employment has 
not been demonstrated.  In addition, peripheral neuropathy 
has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
increased initial evaluations for peripheral neuropathy in 
the extremities, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  

V.  Erectile Dysfunction

A June 2003 rating decision granted service connection for 
erectile dysfunction with a noncompensable evaluation, 
effective May 8, 2001.  This rating decision also granted 
special monthly compensation based on loss of use of a 
creative organ, effective May 8, 2001.    

Diagnostic Code 7522 evaluates erectile dysfunction and 
provides a 20 percent evaluation for deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2005).  

Private treatment records from October 2000 give diagnoses of 
erectile dysfunction, treated with vitamin E and Viagra.  At 
VA examination in July 2003 the veteran reported that Viagra 
had been 50 percent effective.  Physical examination noted no 
testicular masses and that the veteran was circumcised.  
There was no mention of any deformity of the penis.  

VA outpatient treatment records from April 2000 to September 
2001, April 2002 to November 2002, and December 2002 to 
October 2005 include no findings of deformity of the penis.  

In a July 2005 letter the veteran stated that erectile 
dysfunction rendered him unable to have sexual intercourse.  

As there is no evidence of deformity of the penis, an initial 
compensable rating for erectile dysfunction is not warranted 
under the applicable diagnostic code.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

The medical evidence on file does not show removal of half or 
more of the penis or removal of the glans.  Therefore, a 
compensable evaluation is not warranted under another 
diagnostic code for disability of the penis.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7520, 7521.  

The Board has considered staged ratings and finds that the 
noncompensable evaluation properly reflects the highest level 
of erectile dysfunction since the grant of service 
connection.  

The record reflects that the veteran is not currently 
employed, therefore marked interference with employment has 
not been demonstrated.  In addition, erectile dysfunction has 
not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation for erectile dysfunction, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

VI.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  

As noted by the language of 38 C.F.R. § 4.16(a), when a 
veteran is in receipt of a 100 percent schedular rating, TDIU 
may not be assigned.  Green v. West, 11 Vet. App. 472, 476 
(1998).  In light of the Board's decision set out above to 
grant an increased (100 percent) schedular rating for PTSD, 
the claim of entitlement to TDIU is now moot.  Accordingly, 
the veteran's claim for TDIU must be dismissed as a matter of 
law.  

There is the potential question of entitlement to TDIU prior 
to the effective date of the 100 percent grant for PTSD.  The 
RO has, however, recognized that the PTSD and TDIU claims 
were made on the same date, and the Board's decision has 
awarded the 100 percent rating on the basis of a finding that 
the veteran was no longer working and could not return to 
work.  The date of claim and date entitlement arose would 
appear to be the same for TDIU and PTSD.  Thus, there would 
be no potential entitlement to TDIU prior to the 100 percent 
rating for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).






















							(CONTINUED ON NEXT PAGE)
ORDER

An increased evaluation of 100 percent for PTSD is granted.  

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling, is 
denied.  

Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling, is denied. 

Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling, is denied.  

Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling, is denied.  

Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling, is denied.  

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) is dismissed as moot.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


